Desestimado el recurso a instancia del apelado por los fundamentos de los casos de Díaz Mor v. Porto Rico Ry., Light & Power Co. 33 D.P.R. 289, y El Pueblo v. Figueroa, de junio 12, 1924, (pág. 340). El Juez Presidente Sr. del Toro y el Juez Asociado Sr. Hutchison disintieron de la anterior resolución, porque hallándose pendiente en la corte de distrito una moción del apelante solicitando, de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil y con las circunstancias concurrentes, la concesión de un nuevo término para la radicación de las notas taquigráficas, consideran’prematura la moción de deses-timación por no haberse presentado en tiempo dichas notas, ya que a su juicio la corte de distrito tiene jurisdicción para conceder o negar la petición que se le ha hecho.